 

Exhibit 10.23

 

FORM OF

SPLIT DOLLAR INSURANCE AGREEMENT

 

THIS AGREEMENT made and entered into this first day of _____________, ____, by
and between EVB, a Virginia corporation, with principal offices and place of
business in the Commonwealth of Virginia (hereinafter referred to as the
“Corporation”), and ______________________________, an individual residing in
the Commonwealth of Virginia (hereinafter referred to as the “Employee”),
recites and provides as follows:

 

RECITALS:

 

WHEREAS, the Employee is employed by the Corporation; and

 

WHEREAS, the Employee wishes to provide life insurance protection for his family
in the event of his death, under one or more policies of life insurance insuring
his life (hereinafter referred to as the “Policies” or individually as a
“Policy”), which are described in Exhibit A attached hereto and by this
reference made a part hereof, and which is being issued by
_____________________________________________ (hereinafter referred to as the
“Insurer”); and

 

WHEREAS, the Corporation is willing to pay the premiums due on the Policies as
an additional employment benefit for the Employee, on the terms and conditions
hereinafter set forth; and

 

WHEREAS, the Corporation is the owner of the Policies and, as such, possesses
all incidents of ownership in and to the Policies; and

 

WHEREAS, the Corporation wishes to retain such ownership rights, in order to
secure the repayment of the amounts which it will pay toward the premiums on the
Policies;

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises
contained herein, the parties hereto agree as follows:

 

1.          Purchase of Policies. The Corporation shall contemporaneously
purchase the Policies from the Insurer in the total face amount of
[$__________]. The parties hereto agree that they will take all necessary action
to cause the Insurer to issue the Policies, and shall take any further action
which may be necessary to cause the Policies to conform to the provisions of
this Agreement. The parties hereto agree that the Policies shall be subject to
the terms and conditions of this Agreement and of the endorsement to the
Policies filed with the Insurer.

 

2.          Ownership of Policies. The Corporation shall be the sole and
absolute owner of the Policies, and may exercise all ownership rights granted to
the owner thereof by the terms of the Policies, except as may otherwise be
provided herein.

 

 

 

  

3.          Election of Settlement Option and Beneficiary. The Employee may
select the settlement option for payment of the death benefit provided under the
Policies and the beneficiary or beneficiaries to receive the portion of Policies
proceeds to which the Employee is entitled hereunder, by specifying the same in
a written notice to the Corporation. Upon receipt of such notice, the
Corporation shall execute and deliver to the Insurer the forms necessary to
elect the requested settlement option and to designate the requested person,
persons or entity as the beneficiary or beneficiaries to receive the death
proceeds of the Policies in excess of the amount to which the Corporation is
entitled hereunder. The parties hereto agree to take all action necessary to
cause the beneficiary designation and settlement election provisions of the
Policies to conform to the provisions hereof. The Corporation shall not
terminate, alter or amend such designation or election without the express
written consent of the Employee.

 

4.          Dividends. Any dividend declared on the Policies shall be applied to
purchase paid-up additional insurance on the life of the Employee. The parties
hereto agree that the dividend election provisions of the Policies shall conform
to the provisions hereof.

 

5.          Payment of Premiums. On or before the due date of each Policy’s
premium, or within the grace period provided therein, the Corporation shall pay
the full amount of the premium to the Insurer, and shall, upon request, promptly
furnish the Employee evidence of timely payment of such premium. The Corporation
shall annually furnish the Employee a statement of the amount of income
reportable by the Employee for federal and state income tax purposes as a result
of the insurance protection provided under the Policies and this Agreement.

 

6.          Designation of Policies Beneficiary/Endorsement. Contemporaneously
with the execution of this Agreement, the Corporation has executed a beneficiary
designation for and/or an endorsement to the Policies, under the form used by
the Insurer for such designations, in order to secure the Corporation’s recovery
of the amount of the premiums on the Policies paid by the Corporation hereunder.
Such beneficiary designation or endorsement shall not be terminated, altered or
amended by the Corporation, without the express written consent of the Employee.
The parties hereto agree to take all action necessary to cause such beneficiary
designation or endorsement to conform to the provisions of this Agreement.

 

7.          Limitations on Corporation’s Rights in Policies. Except as otherwise
provided herein, the Corporation may sell, assign, transfer, surrender or cancel
the Policies, change the beneficiary designation provision thereof, or terminate
the dividend election thereof without, in any such case, the express written
consent of the Employee. In the event the Policies are sold, assigned,
transferred, surrendered or cancelled, or the beneficiary designation is
changed, or the dividend election is terminated, the Employee’s and his
beneficiary or beneficiaries’ rights under this Agreement may be limited or may
terminate.

 

8.          Loans. The Corporation may pledge or assign the Policies, subject to
the terms and conditions of this Agreement, for the sole purpose of securing a
loan from the Insurer or from a third party. The amount of such loan, including
accumulated interest thereon, shall not exceed the lesser of (i) the amount of
the premiums on the Policies paid by the Corporation hereunder, or (ii) the cash
surrender value of the Policies (as defined therein) as of the date to which
premiums have been paid. Interest charges on such loan shall be paid by the
Corporation. If the Corporation so encumbers the Policies, other than by a
Policy’s loan from the Insurer, then, upon the death of the Employee, the
Corporation shall promptly take all action necessary to secure the release or
discharge of such encumbrance.

 

Page 2

 

 

9.           Collection of Death Proceeds.

 

a.           Upon the death of the Employee, the Corporation shall cooperate
with the beneficiary or beneficiaries designated by the Employee to take
whatever action is necessary to collect the death benefit provided under the
Policies; when such benefit has been collected and paid as provided herein, this
Agreement shall thereupon terminate.

 

b.           Upon the death of the Employee, an amount equal to four times the
Employee’s annual base salary at the time of death, less [$___________], shall
be paid directly to the beneficiary or beneficiaries designated by the
Corporation at the direction of the Employee, in the manner and in the amount or
amounts provided in the beneficiary designation provision of the Policies. The
Corporation shall have the unqualified right to receive the balance of the death
benefit provided under the Policies, if any. In no event shall the amount
payable to the beneficiary or beneficiaries designated by the Corporation at the
direction of the Employee hereunder exceed the sum of life insurance proceeds on
all life insurance policies (not limited to the Policies) owned by the
Corporation insuring the Employee, less the cash surrender value of those
policies at the time of the Employee’s death. In the event no proceeds are
payable for any reason, including because the Policies (and/or other policies
referred to in the preceding sentence) have been surrendered or cancelled, no
amount shall be payable to such beneficiary or beneficiaries. No amount shall be
paid to the Corporation from such death benefit until the full amount due the
beneficiary or beneficiaries designated by the Corporation at the direction of
the Employee has been paid. The parties hereto agree that the beneficiary
designation provision of the Policies shall conform to the provisions hereof.

 

10.         Termination of the Agreement During the Employee’s Lifetime.

 

a.           This Agreement shall terminate, during the Employee’s lifetime,
without notice, upon the occurrence of any of the following events: (i) total
cessation of the Corporation’s business; (ii) bankruptcy, receivership or
dissolution of the Corporation; or (iii) termination of Employee’s employment
with the Corporation (other than by reason of his death), including the
retirement as an employee of the Corporation.

 

b.           In addition, the Employee may terminate this Agreement, while no
premium under the Policies is overdue, by written notice to the Corporation.
Such termination shall be effective as of the date of such notice.

 

11.         Disposition of the Policies on Termination of the Agreement During
the Employee’s Lifetime. Upon termination of this Agreement during the
Employee’s lifetime, the Corporation shall have the right to be repaid for the
total sum of premiums which it paid hereunder and may enforce its right to be
repaid for the premiums which it paid hereunder by surrendering or canceling the
Policies for its cash surrender value, or it may change the beneficiary
designation provisions of the Policies, naming itself or any other person or
entity as revocable beneficiary thereof, or exercise any other ownership rights
in and to the Policies, without regard to the provisions hereof Upon termination
of this Agreement during the Employee’s lifetime, neither the Employee, his
assignee, nor their heirs, assigns or beneficiaries, shall have any further
interest in and to the Policies, either under the terms thereof or under this
Agreement.

 

Page 3

 

  

12.         Insurer Not a Party. The Insurer shall be fully discharged from its
obligations under the Policies by payment of the Policies death benefit to the
beneficiary or beneficiaries named in the Policies, subject to the terms and
conditions of the Policies. In no event shall the Insurer be considered a party
to this Agreement, or any modification or amendment hereof. No provision of this
Agreement, nor of any modification or amendment hereof, shall in any way be
construed as enlarging, changing, varying or in any other way affecting the
obligations of the Insurer as expressly provided in the Policies, except insofar
as the provisions hereof are made a part of the Policies by the beneficiary
designation executed by the Corporation and filed with the Insurer in connection
herewith.

 

13.         Named Fiduciary, Determination of Benefits, Claims Procedure and
Administration.

 

a.           The Corporation is hereby designated as the named fiduciary under
this Agreement. The named fiduciary shall have authority to control and manage
the operation and administration of this Agreement, and it shall be responsible
for establishing and carrying out a funding Policies and method consistent with
the objectives of this Agreement.

 

b.           A person who believes that he or she is being denied a benefit to
which he or she is entitled under this Agreement (hereinafter referred to as a
“Claimant”) may file a written request for such benefit with the Corporation,
setting forth his or her claim. The request must be addressed to the President
of the Corporation at its then principal place of business. Upon receipt of a
claim, the Corporation shall advise the Claimant that a reply will be
forthcoming within ninety (90) days and shall, in fact, deliver such reply
within such period. The Corporation may, however, extend the reply period for an
additional ninety (90) days for reasonable cause.

 

c.           If the claim is denied in whole or in part, the Corporation shall
adopt a written opinion, using language calculated to be understood by the
Claimant, setting forth: (a) the specific reason or reasons for such denial; (b)
the specific reference to pertinent provisions of this Agreement on which such
denial is based; (c) a description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation why
such material or such information is necessary; (d) appropriate information as
to the steps to be taken if the Claimant wishes to submit the claim for review;
and (e) the time limits for requesting a review under subsection (d) hereof.

 

d.           Within sixty (60) days after the receipt by the Claimant of the
written opinion described above, the Claimant may request in writing that the
Secretary of the Corporation review the determination of the Corporation. Such
request must be addressed to the Secretary of the Corporation, at its then
principal place of business. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Corporation. If the
Claimant does not request a review of the Corporation’s determination by the
Secretary of the Corporation within such sixty (60) day period, he or she shall
be barred and estopped from challenging the Corporation’s determination.

 

Page 4

 

  

e.           Within sixty (60) days after the Secretary’s receipt of a request
for review, he or she will review the Corporation’s determination. After
considering all materials presented by the Claimant, the Secretary will render a
written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of this Agreement on which the
decision is based. If special circumstances require that the sixty (60) day time
period be extended, the Secretary will so notify the Claimant and will render
the decision as soon as possible, but no later than one hundred twenty (120)
days after receipt of the request for review.

 

f.            No benefit will be paid under this Agreement unless the
Corporation or the Secretary, as applicable, determines in its discretion that a
payment is due hereunder.

 

14.         Amendment. This Agreement may not be amended, altered or modified,
except by a written instrument signed by the parties hereto, or their respective
successors or assigns, and may not be otherwise terminated except as provided
herein.

 

15.         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Corporation and its successors and assigns, and the Employee,
his successors, assigns, heirs, executors, administrators and beneficiaries.

 

16.         Notices. Any notice, consent or demand required or permitted to be
given under the provisions of this Agreement shall be in writing, and shall be
signed by the party giving or making the same. If such notice, consent or demand
is mailed to a party hereto, it shall be sent by United States certified mail,
postage prepaid, addressed to such party’s last known address as shown on the
records of the Corporation. The date of such mailing shall be deemed the date of
notice, consent or demand.

 

17.         Governing Law. This Agreement and the rights of the parties
hereunder, shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate, as of the day and year first above written.

 

  Corporation       EVB       BY:_________________________      
TITLE:_______________________       [Name of Employee]      
______________________________

 

Page 5

 

  

EXHIBIT A

 

The following life insurance policies are subject to the attached Split-Dollar
Agreement:

 

Insurer [__________________________]     Insured [_______________________]

 

Policies Number [____________]     Face Amount [$___________]     Date of Issue
[____________]

 

Insurer [__________________________]     Insured [_______________________]

 

Policies Number [____________]     Face Amount [$___________]     Date of Issue
[____________]

 

Page 6

 

 

CONSENT TO ASSIGNMENT:

 

The undersigned Corporation hereby consents to the foregoing assignment of all
of the right, title and interest of the Assignor in and to the Agreement, by and
between the Assignor and the Corporation, to the Assignee designated therein.
The undersigned Corporation hereby agrees that, from and after the date hereof,
the undersigned Corporation shall look solely to such Assignee for the
performance of all obligations under said Agreement which were heretofore the
responsibility of the Assignor, shall allow all rights and benefits provided
therein to the Assignor to be exercised only by said Assignee, and shall
hereafter treat said Assignee in all respects as if the original employee party
thereto.

 

  EVB       BY: __________________________       TITLE:________________________
      [Name of Employee]

 

 

 

  

BENEFICIARY DESIGNATION FORM

 

FOR EVB SPLIT DOLLAR INSURANCE AGREEMENT

 

PRIMARY DESIGNATION:

Name   Address   Relationship          



         

 

SECONDARY (CONTINGENT) DESIGNATION:

 

     

 

All sums payable under the Split Dollar Insurance Agreement by reason of my
death shall be paid to the Primary Beneficiary, if he or she survives me, and if
no Primary Beneficiary shall survive me, then to the Secondary (Contingent)
Beneficiary.

 

        Signature   Date                   Print Name      

 

 

